Citation Nr: 1119083	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-28 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran, L.P., and Ms. F.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from April 1955 to March 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which declined to reopen previously denied claims of service connection for a cervical spine disability and a low back disability.

In June 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

This case was previously before the Board in September 2010, when it was remanded for initial consideration on the merits.  As the requested consideration has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks service connection for a cervical spine or neck disability and a low back disability which he attributes to injury or repetitive use while loading and unloading supplies in service.  His service records show that his assignment was in the Quarter Master Corps and he has provided testimonial evidence of injuries to his neck and back in service.  

As the Veteran's service treatment records are presumed to have been lost or destroyed in the 1973 fire at the National Personnel Records Center, there are no contemporaneous records.

On review of the record, further evidentiary development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, records of private medical treatment for his claimed disabilities. 

2.  Afford the Veteran a VA orthopedic examination to determine:

Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that any current neck or low back disability or both are related to the Veteran's duties loading and unloading supplies in Korea as part of the Quarter Master Corps.  

In formulating the opinion, the VA examiner is asked to comment on the clinical significance of the pre-existing scoliosis. 








If, after a review of the record, an opinion cannot be rendered without a resort to speculation, please clarify whether the opinion cannot be determined because there are several potential etiologies, if so, identify the other etiologies, and the Veteran's in-service duties are not more likely than any other to cause the Veteran's current cervical and low back disabilities and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file should be provided to the examiner for review. 

3. On completion of the foregoing, the claims should be adjudicated.  If any benefit remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



